UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7057



STEPHAN DAVID BROOKS,

                                                Petitioner - Appellant,

             versus


NORA HUNT,     Superintendent;   STATE   OF   NORTH
CAROLINA,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-03-325-3-2-MU)


Submitted:    September 11, 2003         Decided:     September 24, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephan David Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephan David Brooks seeks to appeal the district court’s

order denying his “Motion for Immediate Order Staying the State

Court Judgment,” denying his “Motion for Immediate Order Setting

Petitioner    at   his   Liberty,”   and    ordering    the    North   Carolina

Attorney    General   to   respond   to    his   28   U.S.C.   §   2254   (2000)

petition.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                  The

order Brooks seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we deny

a certificate of appealability and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                       DISMISSED




                                      2